200 F.2d 336
UNITED STATES of America ex rel. Jady KELLY, Relator-Appellant,v.Walter P. MARTIN, as Warden of Attica State Prison, Attica,New York, Respondent-Appellee.
No. 120, Docket 22515.
United States Court of Appeals Second Circuit.
Argued Dec. 1, 1952.Decided Dec. 5, 1952.

Jady Kelly, Pro se.
Nathaniel L. Godstein, Atty. Gen. of New York, and Vincent Marsicano, New York City, for appellee.
Before SWAN, Chief Judge, and CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Judgment discharging writ of habeas corpus is affirmed on the opinion below, 108 F.Supp; 672.